DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Applicant deleted the "thereby" clause in claim 6 but not in claim 14. Applicant may have intended to make the same change to claim 14.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-8 recite:
1. (Original) A material assignment method, performed by computer equipment and comprising: 
(A) acquiring a product structure and a target process list associated with the product structure, wherein the product structure comprises identifications of materials required for manufacturing a product, and the target process list comprises operating steps of processes required in manufacturing the product;
(B) generating a material assignment process list of the product by automatically obtaining materials required to be assigned to respective operating steps in the processes of manufacturing the product based on a preset rule and according to the product structure and the target process list associated with the product structure; and
(C) generating a standard operating procedure of the product according to the material assignment process list of the product.  
2. (Original) The method of claim 1, wherein said generating a material assignment process list of the product by automatically obtaining materials required to be assigned to respective operating steps in the processes of manufacturing the product based on a preset rule and according to the product structure and the target process list associated with the product 
3. (Original) The method of claim 2, wherein the material assignment process list of the product is generated by (H) updating the initial assignment list in response to that the identification of any material corresponding to an operating step in the initial assignment list is different from the identification of the any material comprised in the product structure.  
4. (Currently Amended) The method of claim 2 
5. (Original) The method of claim 4, further comprising: (L) updating the corresponding relationships between preset operating steps and identifications of materials based on the corresponding relationship between the identification of the material and the corresponding operating step.  
6. (Currently Amended) The method of claim 2, wherein each operating step comprises a site of the operating step in a production line; and each corresponding relationship between a preset operating step and an identification of a material comprises a corresponding relationship -4- AFDOCS/22798516.1Attorney Docket No.: 038835-00519 between a site of the preset operating step in the production line and the identification of the material; said determining in sequence corresponding relationships between the respective operating steps in the target process list and identifications of materials based on a set sequence and according to the target process list associated with the product structure and corresponding relationships between preset operating steps and identifications 
7. (Currently Amended) The method of claim 1, wherein the (N) acquiring the target process list associated with the product structure comprises: acquiring manufacturing resources and process files; (O) creating an initial process list comprising process information and operating step information required for manufacturing the product; and (P) associating the product structure, the process file and the manufacturing resources to the initial process list, to obtain the target process list.  
8. (Original) The method of claim 1, further comprising: (Q) distributing the standard operating procedure to a production line, and distributing the materials to the production line according to the standard operating procedure; and (R) determining whether the materials distributed to the production line are consistent with materials requisitioned in the production line by scanning a two-dimensional code of the materials distributed to the production line.

Claims 1-8, but for the additional elements of computer equipment to perform the method and “scanning a two-dimensional code” (claim 8) recite a mental process and method of organizing human activity.
Regarding claim 1, all of steps A-C can be performed mentally. A person can read a product structure and target process list and make decisions about a material assignment process list and a standard operating procedure.
Regarding claim 2, the wherein clause just further limits the abstract idea of claim 1. Steps D-G are all determinations that can be done mentally. A person can mentally determine corresponding relationships, take the corresponding relationships as initial assignments, determine matching identifications and take one list as another list. Regarding claim 3, the recited step H can be done mentally. A person is mentally capable of updating a list.
Regarding claim 4, the recited steps I-K can all be done mentally. A person can mentally make determinations and come up with lists.
Regarding claim 5, the recited step L can be done mentally. A person can mentally update relationships between steps and materials.
Regarding claim 6, the wherein clause just further limits the abstract idea of claim 2. The recited step M can be done mentally. A person is mentally capable of determining corresponding relationships.

Regarding claim 8, the recited distribution step is a method of organizing human activity. A manager could give his workers a sheet of paper with instructions. The recited determining step is a mental process could mentally determine if the output of the scanning process is consistent with underlying data. But the scanning process itself is considered an additional element.

Claims 1-8 recite an abstract idea as detailed above with additional elements of computer equipment and scanning process to scan a 2D barcode.
Claims 9-16 are a reformatted version of claims 1-8 (method->system) with the same additional elements. They are considered to recite the same abstract idea.
Claim 17 is a reformatted version of claim 1. The computer equipment additional element is further defined to include a medium and program codes.
Claim 18-20 contain same steps as claims 4, 5, 12, but depend on different claims. They are considered to recite an abstract idea for the same explanation given for claims 4, 5 and 12.

Claims 1-20 include the additional elements of computer equipment, scanning a 2D code and a medium storing program code.

The computer equipment and medium storing instructions are recited at a high degree of generality such that they amount to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) is neither a practical application nor significantly more. 
The 2-D code scanning is considered either insignificant extra-solution activity (data gathering) or generally linking to a particular technological environment (barcode scanning). Per MPEP 2106.05(g) and MPEP 2106.05(h) this is neither a practical application nor significantly more. Additionally evaluated under 2B, 2D barcode scanning is recognized as conventional technology. See MU 20090108057 A1 paragraph 3.

For the reasons above, claims 1-20 are considered to be directed to an abstract idea without a practical application or significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanoue (US 20190266565 A1).
Note: Tanoue is 102(a)(2) art. However the corresponding PCT publication (WO/2018/088470) is 102(a)(1) art, but it was published in Japanese. So the examiner is relying on the US publication out of convenience.

Regarding claim 1, Tanoue discloses:
1. (Original) A material assignment method, performed by computer equipment (see paragraphs 15-17) and comprising:
	acquiring a product structure (fig. 17 product A is associated with particular parts) and a target process list associated with the product structure (fig. 17 product A is associated with process sequences), wherein the product structure comprises identifications of materials required for manufacturing a product (fig. 17 parts A-C), and the target process list comprises operating steps of processes required in manufacturing the product (fig. 17 process sequences P-R); generating a material assignment process list of the product by automatically obtaining materials required to be assigned to respective operating steps in the processes of manufacturing the product based on a preset rule and according to the product structure and the target 

Regarding claim 7, Tanoue discloses: wherein the acquiring the target process list associated with the product structure comprises: acquiring manufacturing resources and process files (fig. 17 resources are known and data about corresponding processes can be considered to be process files); creating an initial process list comprising process information and operating step information required for manufacturing the product (fig. 17 process sequences); and associating the product structure, the process file and the manufacturing resources to the initial process list, to obtain the target process list *see fig. 17 product, processes and manufacturing resources are associated).

Claims 9, 15 and 17 are rejected for the same reasons as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanoue in view of Kohlhoff (US 20180136793 A1) and Popplewell (US 20050149216 A1).
Regarding claim 8, Tanoue fails to disclose and Kohlhoff discloses distributing the standard operating procedure to a production line (paragraph 13), and distributing the materials to the production line according to the standard operating procedure (paragraph 11). It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Tanoue to actualize construction of products. The motivation for the combination is improved efficiency in managing a manufacturing process (paragraph 1).
Tanoue as modified still fails to disclose and Popplewell discloses determining whether the materials distributed to the production line are consistent with materials requisitioned in the production line by scanning a two-dimensional code of the materials distributed to the production line (paragraph 24). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Tanoue as modified by 

Claim 16 is rejected for the same reason as above but applied to claim 9.
Claim status
Regarding claims 2-6, 18, 19, the prior art of record fails to clearly disclose determining whether an identification of any material corresponding to an operating step in the initial assignment list is same as an identification of the any material comprised in the product structure; and taking the initial assignment list as the material assignment process list of the product in response to that the identification of any material corresponding to an operating step in the initial assignment list is the same as the identification of the any material comprised in the product structure.

Analogous findings as above apply to claims 10-14 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pascarella (US 8224471 B2), Tamaru (US 7584211 B2), Nakajima (US 7526441 B2) disclose tools for managing product structures in relation to available components. Seaman (US 20090198365 A1), Wik (US 7433747 B2) disclose tool for managing an assembly/manufacturing sequence of a product in relation to components. NPL Akyar discloses guidelines for SOP in manufacturing. NPL “Product Structure Modeling” discloses how data modeling can be used to manage information and products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687